       Case 1:19-cv-00496-NONE-EPG Document 45 Filed 08/31/21 Page 1 of 3




     Michael N. Anhar
1
     3183 Kendra Ct.
2    Turlock, CA 95382-1335
     Tel.: (209) 669-3909
3    michael.anhar@gmail.com
     Plaintiff/Counter-Defendant, Pro Se
4
     STROOCK & STROOCK & LAVAN LLP
5
     Arjun P. Rao (SBN 265347)
6    Marcos D. Sasso (SBN 228905)
     Nami R. Kang (SBN 227954)
7    2029 Century Park E., Ste. 1800
     Los Angeles, CA 90067-3086
8    Tel.: (310) 556-5800
     Fax: (310) 556-5959
9
     lacalendar@stroock.com
10   Attorneys for Defendant/Counter-Claimant
      Citibank, N.A.
11

12                          UNITED STATES DISTRICT COURT
13                                  For the Eastern District of California
14                                                Fresno Division
15

16   Michael N. Anhar,                                           № 1:19-cv-00496-NONE-EPG

17                                            Plaintiff;         Joint Notice of Settlement and
              v.                                                 Stipulation of Dismissal with
18                                                               Prejudice; Order of Dismissal
     Citibank, N.A.,
19

20                                        Defendant.             (L.R. 160)
                                                                 (FRCP 41(a)(1)(A)(ii) & 41(c))
21

22
                                                             1
     A N H A R V. C I T I B A N K      J . N T C . O F S T L M T.   &   S T I P. O F D I S M S L . W / P R E J .; O R D E R
       Case 1:19-cv-00496-NONE-EPG Document 45 Filed 08/31/21 Page 2 of 3




1    Citibank, N.A.,
2                              Counter-Claimant;
3             v.

4    Michael N. Anhar,

5                            Counter-Defendant.
6
                                    NOTICE & STIPULATION
7
              Per L.R. 160 and Fed. R. Civ. P. 41(a)(1)(A)(ii) & 41(c), the parties
8
     notify the Court they’ve negotiated a settlement and executed a settlement
9
     agreement. Accordingly, the parties stipulate that they: (a) voluntarily
10
     dismiss with prejudice all their respective claims and counterclaims; (b) will
11
     bear their own costs, fees, and expenses; and (c) condition the effectiveness
12
     of this Stipulation on the Court’s entry of an order expressly reserving and
13
     retaining jurisdiction to enforce the settlement agreement. See Kokkonen v.
14
     Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).
15
              IT IS SO STIPULATED.
16
     Dated:        August 31, 2021                           /s/ Michael N. Anhar
17                                               Michael N. Anhar
                                                 Plaintiff/Counter-Defendant, Pro Se
18

19
                                                             /s/ Marcos D. Sasso
20   Dated:        August 31, 2021                   (as authorized on August 31, 2021)
                                                 Marcos D. Sasso
21                                               STROOCK & STROOCK & LAVAN LLP
                                                 Attorneys for Defendant/Counter-Claimant
22                                               Citibank, N.A.
                                                          2
     A N H A R V. C I T I B A N K   J . N T C . O F S T L M T.   &   S T I P. O F D I S M S L . W / P R E J .; O R D E R
       Case 1:19-cv-00496-NONE-EPG Document 45 Filed 08/31/21 Page 3 of 3




1                                                  ORDER

2             Given the parties’ Stipulation, IT IS HEREBY ORDERED that:
3                 1. this entire case is DISMISSED with prejudice, and each party

4                      will bear its own costs, fees, and expenses;

5                 2. Plaintiff’s Motion to Strike and Dismiss Citibank’s Answer and
6                      Counterclaim (ECF No. 41) is DENIED as moot;

7                 3. all other pending matters and dates are VACATED; and

8                 4. the Court reserves and retains jurisdiction to enforce the
9                      settlement agreement.

10            IT IS SO ORDERED.

11   Dated:
                                                 U . S . [ DISTRICT ] [ MAGISTRATE ] JUDGE
12

13

14

15

16

17

18

19

20

21

22
                                                          3
     A N H A R V. C I T I B A N K   J . N T C . O F S T L M T.   &   S T I P. O F D I S M S L . W / P R E J .; O R D E R
